--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.57

AMENDMENT NO. 1 TO
SEVERANCE AND CHANGE IN CONTROL AGREEMENT


This Amendment No. 1 (“Amendment”) to Severance and Change in Control Agreement
(“Agreement”) is entered into by and between Weingarten Realty Investors, a
Texas real estate investment company (the “Company”) and Stephen Richter
(“Executive”). Unless defined in this Amendment, all initial capitalized terms
shall have the meanings set forth in the Agreement.


Whereas, Company and Executive entered into the Agreement, dated as of December
31, 2008; and


Whereas, Company and Executive desire to amend the Agreement, effective as of
January 1, 2008, to comply with Section 409A of the Code and to effect certain
other changes as set forth herein:


Now, therefore, Company and Executive hereby agree as follows, effective January
1, 2008:


1.           Section 2 of the Agreement is hereby amended to be and read as
follows:


2.           Termination Following a Change in Control.  The Company shall pay
the Severance Benefit to Executive if, during the Severance Period, (i)
Executive's employment with the Company is terminated by the Company other than
for Cause; (ii) Executive’s employment is terminated due to permanent disability
or death; (iii) Executive terminates his employment with the Company (which he
shall be entitled to do) due to the:


 
(a)
failure to elect or reelect or otherwise maintain Executive in the office or the
position, or a substantially equivalent office or position, of or with the
Company which Executive held immediately prior to a Change in Control, or the
removal of Executive as a Trust Manager of the Company (or any successor
thereto) if Executive had been a Trust Manager of the Company immediately prior
to the Change in Control;



 
(b)
material diminution in the nature or scope of the authorities, powers,
functions, responsibilities or duties attached to the position with the Company
which Executive held immediately prior to the Change in Control or a material
reduction in the Executive's base pay;



 
(c)
the determination by Executive (which determination will be conclusive and
binding upon the parties hereto provided it has been made in good faith and in
all events will be presumed to have been made in good faith unless otherwise
shown by the Company by clear and convincing evidence) that a material negative
change in circumstances has occurred following a Change in Control, including
without limitation, a material negative change in the scope of the business or
other activities for which Executive was responsible immediately prior to the
Change in Control, which has rendered Executive substantially unable to carry
out, has


 
1

--------------------------------------------------------------------------------

 

materially hindered Executive's performance of, or has caused Executive to
suffer a substantial material reduction in, any of the authorities, powers,
functions, responsibilities, or duties attached to the position held by
Executive immediately prior to the Change in Control;


 
(d)
the liquidation, dissolution, merger, consolidation or reorganization of the
Company or transfer of all or substantially all of its business and/or assets,
unless the successor or successors (by liquidation, merger, consolidation,
reorganization, transfer or otherwise) to which all or substantially all of the
Company's business and/or assets have been transferred (directly or by operation
of law) assumes all duties and obligations of the Company under this Agreement,
so that it is reasonably likely that there will be no material breach of the
Agreement by the Company or its successor-in-interest;



 
(e)
the Company relocates its principal executive offices, or requires Executive to
have Executive's principal location of work changed, to any location which is in
excess of 25 miles from the location thereof immediately prior to the Change in
Control, or requires Executive to travel away from Executive's office in the
course of discharging Executive's responsibilities or duties hereunder at least
20% more (in terms of aggregate days in any calendar year or in any calendar
quarter when annualized for purposes of comparison to any prior year) than was
required of Executive in any of the three full years immediately prior to the
Change in Control without, in either case, Executive's prior written consent;
and/or



 
(f)
without limiting the generality or effect of the foregoing, any material breach
of this Agreement by the Company or any successor thereto.



The Executive must give notice to the Company of the existence of any of the
foregoing conditions within ninety (90) days of the initial existence of the
condition, and the Company shall have a period of not less than thirty (30) days
to remedy the condition.


Any Severance Benefit due under this Section 2 shall be due and payable within
five business days after the occurrence of the event giving rise to the
Company's obligation to pay the Severance Benefit.


2.           Section 3(a) of the Agreement is hereby amended, as underlined, to
be and read as follows:


(a)           In addition to the Severance Benefit, during the Severance Period,
the Company will arrange to provide Executive with Employee Benefits that are
welfare benefits (including, but not limited to, medical/dental program, life
insurance, etc.  but not share options, share purchase, share appreciation,
dividend equivalent rights or similar compensatory benefits) substantially
similar to those which Executive was receiving or entitled to receive
immediately prior to the Change in Control.  Such one year period will be
considered service with the Company for the purpose of determining service
credits and benefits due and payable to Executive under the Company's retirement
income, supplemental executive retirement, and other

 
2

--------------------------------------------------------------------------------

 

benefit plans of the Company applicable to Executive, Executive's dependents, or
Executive's beneficiaries immediately prior to the Change in Control.  If and to
the extent that any benefit described in this Section 3(a) is not or cannot be
paid or provided under any policy, plan, program or arrangement of the Company,
then the Company will itself pay or provide for the payment of such Employee
Benefits to Executive, and, if applicable, Executive's dependents and
beneficiaries; to the extent that such payment is includable in gross income of
the Executive, it shall be made no later than the 15th day of the third month
following the end of the taxable year in which Executive becomes entitled to
such payment.  Without otherwise limiting the purposes or effect of Section 4,
Employee Benefits otherwise receivable by Executive pursuant to this Section
3(a) will be reduced to the extent comparable welfare benefits are actually
received by Executive from another employer during the Severance Period
following Executive's termination date.  The immediately preceding sentence is
not intended to modify the provisions of Paragraph 4 of the Agreement.


3.           Section 5(f)(D) of the Agreement is hereby amended, as underlined,
to be and read as follows:


 
(D)
permit the Company to participate in any proceedings relating to such claims;
provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses.  Without limiting the foregoing provisions of this Section
5(f), the Company will control all proceedings taken in connection with the
contest of any claim contemplated by this Section 5(f) and, at its sole option,
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim (provided,
however, that Executive may participate therein at Executive's own cost and
expense) and may, at its option, either direct Executive to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and
Executive will prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction, and in one or more
appellate courts, as the Company may determine; provided, however, that if the
Company directs Executive to pay the tax claimed and sue for a refund, the
Company will pay an amount to Executive equal to the tax claimed and will
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income or other tax, including interest or penalties with respect
thereto, imposed with respect to such payment; and provided further, however,
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of Executive with respect to which the contested amount is
claimed to be due is limited solely to such contested amount.  The Company's
control of any such contested claim will be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive will be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.


 
3

--------------------------------------------------------------------------------

 

4.           Section 5(g) of the Agreement is hereby amended, as underlined, to
be and read as follows:


(g)           If, after the receipt by Executive of an amount paid by the
Company pursuant to Section 5(f), Executive receives any refund with respect to
such claim, Executive will (subject to the Company's complying with the
requirements of Section 5(f)) pay to the Company the amount of such refund
(together with any interest paid or credited thereon after any taxes applicable
thereto) within 30 calendar days after such receipt and the
Company's  satisfaction of all accrued obligations under this Agreement.  If,
after the receipt by Executive of any amount paid by the Company pursuant to
Section 5(f), a determination is made that Executive will not be entitled to any
refund with respect to such claim and the Company does not notify Executive in
writing of its intent to contest such determination prior to the expiration of
30 calendar days after such determination, the amount of any such payment will
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid by the Company to Executive pursuant to this Section 5.


5.           Section 6 of the Agreement is hereby amended, as underlined, to be
and read as follows:


6.           Legal Fees and Expenses; Security.  It is the intent of the Company
that Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive's rights
to compensation upon a Change in Control by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to Executive hereunder.  Accordingly, if it should appear to
Executive that the Company has failed to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
or threatens to take any action to declare the agreement to pay Executive
compensation upon a Change in Control void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Executive the benefits provided or intended to be provided to Executive
hereunder, the Company irrevocably authorizes Executive from time to time to
retain counsel of Executive's choice, at the expense of the Company as
hereinafter provided, to advise and represent Executive in connection with any
such interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any Company Manager, officer, shareholder, or other
person affiliated with the Company, in any jurisdiction.  Notwithstanding any
existing or prior attorney-client relationship between the Company and such
counsel, the Company irrevocably consents to Executive's entering into an
attorney-client relationship with such counsel, and in that connection the
Company and Executive agree that a confidential relationship will exist between
Executive and such counsel.  Without regard to whether Executive prevails, in
whole or in part, in connection with any of the foregoing, the Company will pay
and be solely financially responsible for any and all attorneys' and related
fees and expenses incurred by Executive in connection with any of the foregoing,
provided such fees and expenses are incurred no later than the last day of
Executive’s second taxable year following the taxable year in which Executive
separated from service and the payment is made to Executive no later than the
last day of Executive’s third taxable year following the taxable year in which
Executive separated from service.

 
4

--------------------------------------------------------------------------------

 









This Amendment may be executed in identical counterparts, which when taken
together shall constitute one and the same instrument. A counterpart transmitted
by facsimile or electronic mail shall be deemed an original for all purposes.






In Witness Whereof, the parties have executed this Amendment as of the dates
indicated below:




WEINGARTEN REALTY INVESTORS
By:
/s/ Andrew Alexander
Date:
December 31, 2008









EXECUTIVE / Stephen Richter
By:
/s/ Stephen Richter
Date:
December 31, 2008



5
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
